Citation Nr: 0708873	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  01-04 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
headaches with migraine equivalents, manifested by episodic 
blurred vision, prior to January 13, 2004. 

2.  Entitlement to a rating in excess of 30 percent for 
headaches with migraine equivalents, manifested by episodic 
blurred vision, from January 13, 2004. 

3.  Entitlement to service connection for a pulmonary 
disorder, including as due to an undiagnosed illness.

4.  Entitlement to service connection for loss of sense of 
smell, including as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for stress, including 
as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1993, including service in Southwest Asia from August 1991 to 
October 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the veteran's file was transferred 
to the VA RO in Newark, New Jersey.  

In a July 1999 rating decision, the Seattle RO awarded 
service connection for headaches with migraine equivalents, 
manifested by episodic blurred vision and assigned a 10 
percent rating from December 27, 1995.  In a December 1999 
rating decision, the RO continued the 10 percent rating for 
headaches.  The RO also denied entitlement to service 
connection for a pulmonary disorder, loss of sense of smell, 
chronic fatigue and stress - all claimed as due to 
undiagnosed illness attributable to Persian Gulf service.  
The veteran perfected an appeal of this decision.  

In May 2004, the RO increased the disability rating for 
headaches to 30 percent, effective January 13, 2004.  The 
veteran has not indicated that he is satisfied with the 
currently assigned 30 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 30 percent for headaches remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].

The issues of entitlement to service connection for chronic 
fatigue and stress, including as due to an undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 13, 2004, the veteran's migraine 
headaches were manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months. 

2.  Since January 13, 2004, the veteran's migraine headaches 
have not approximated very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

3.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

4.  The medical evidence of record does not show a current 
pulmonary disability.

5.  The veteran's loss of sense of smell has been attributed 
to a known clinical diagnosis, specifically hyposmia.  
However, no competent medical evidence relates this 
disability to active service.


CONCLUSIONS OF LAW

1.  The schedular criteria are met for a 30 percent rating 
for headaches with migraine equivalents, manifested by 
episodic blurred vision prior to January 13, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code (DC) 8100 (2006).  

2.  The schedular criteria are not met for a rating in excess 
of 30 percent for headaches with migraine equivalents, 
manifested by episodic blurred vision from January 13, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, DC 
8100 (2006).  

3.  Service connection is not warranted for a pulmonary 
disorder, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).  

4.  Service connection is not warranted for loss of sense of 
smell, including as due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the adjudication of these claims 
by rating decision in December 1999.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claims and sent the 
veteran Supplemental Statements of the case (SSOCs) in May 
2004 (increased rating claim) and November 2006 (service 
connection claims), following the VCAA notice compliance 
actions in January 2002 and June 2006.  The veteran was 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the notices.  His 
representative submitted written argument on his behalf in 
February 2007.  Therefore, there is no prejudice to him 
because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the June 2006 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in December 
2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Entitlement to a rating in excess of 10 percent for headaches 
with migraine equivalents, manifested by episodic blurred 
vision, prior to January 13, 2004, and a rating in excess of 
30 percent from January 13, 2004, forward.  

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2006).  

The veteran's headaches are rated under DC 8100.  Under this 
code, migraine headaches manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are assigned a 50 evaluation.  
If migraine headaches cause characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, a 30 percent evaluation is assigned.  When 
migraine headaches result in characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.124a, DC 8100 (2006).

Analysis

In a July 1999 rating decision, service connection was 
granted for headaches with migraine equivalents, manifested 
by episodic blurred vision and a 10 percent rating was 
assigned effective December 27, 1995.  A December 1999 rating 
decision continued the assigned rating.  The veteran appealed 
for a higher rating.  In May 2004, the RO increased the 
disability rating to 30 percent effective January 13, 2004.  



A.  Higher than 10 percent prior to January 13, 2004.  

On VA examination in September 1998, the veteran reported 
having occasional headaches that were characterized by 
constant pain beginning in the occiput with occasional spread 
to the frontal areas, but without nausea, vomiting or other 
neurological symptoms.  The diagnosis was muscular tension 
headaches.  

The veteran was afforded another VA examination in February 
2002.  At that time, he reported that he got headaches three 
to four times a week and that they could last from several 
hours to days.  He described the headaches as being located 
mostly over the right orbit and stated that at times the 
throbbing could cross over the left frontal orbital area then 
become a dull ache pressure-like sensation.  He indicated 
that the headaches were sometimes associated with nausea, 
blurred vision, photophobia and phonophobia.  The headaches 
were partially relieved by medication, including Ibuprofen.  

A December 2003 VA neurology progress note indicated that the 
veteran was going to his job regularly and could manage the 
daily work.  

Based upon the above evidence, the Board finds that the 
criteria for a 30 percent rating under DC 8100 prior to 
January 13, 2004 have been met.  That is, the evidence, in 
particular the February 2002 VA examination, shows that the 
veteran's headaches were manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

The criteria for a 50 percent evaluation, however, have not 
been met.  The veteran's headaches do not cause severe 
economic inadaptability.  The December 2003 VA progress note 
specifically stated that the veteran was going to his job 
regularly and could manage the daily work.  Therefore, the 
criteria for the assignment of a 50 percent disability rating 
are not met or approximated.



B.  Higher than 30 percent from January 13, 2004.  

Based upon a review of the medical evidence since January 13, 
2004, the Board finds that the veteran's headache disorder 
does not warrant a rating higher than 30 percent.  That is, 
none of the medical evidence indicates that the veteran's 
headaches are of such severity as to cause severe economic 
inadaptability.  In fact, during an evaluation by VA in 
October 2005, the veteran reported having headaches less now 
and that they were relieved with medication, including 
Tylenol.  The evidence further showed that the veteran worked 
as a finance manager.  

As such, the Board is unable to identify a basis to grant a 
higher evaluation for the headache disorder from January 13, 
2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, DC 8100.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

Extraschedular consideration

In the May 2004 SSOC, the RO considered whether the matter 
warranted referral for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (2006).  As such, the Board 
will also consider the provisions of 38 C.F.R. 3.321(b)(1) in 
connection with the issue on appeal.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996) [the question of an extraschedular 
rating is a component of the appellant's claim for an 
increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that his headache disorder creates an 
exceptional or unusual disability picture.  His contention is 
namely that he is entitled to a higher disability rating.  

The record does not show that the veteran has required 
frequent hospitalizations for his headache disorder.  Indeed, 
it does not appear from the record that he has ever been 
hospitalized due to headaches.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability (i.e., beyond that already contemplated 
in the assigned evaluation).  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Entitlement to service connection for a pulmonary disorder 
and for loss of sense of smell, including as due to an 
undiagnosed illness.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2006).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).


Service connection - undiagnosed illnesses

The veteran is seeking entitlement to service connection for 
a pulmonary disability and loss of sense of smell due to an 
undiagnosed illness.  His available service records reflect 
that he served in the Southwest Asia theater of operations 
from August 1991 to October 1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See also 
38 C.F.R. § 3.317 (2006).  In addition, 38 C.F.R. § 3.317 
requires that the claimed illness be supported by objective 
indications of chronic disability.

Analysis

With respect to Hickson element (1), there is no evidence of 
pulmonary disability shown currently.  Although the veteran 
complained of shortness of breath on VA Gulf War examination 
in June 2006, clinical evaluation revealed no evidence of any 
acute or chronic pulmonary disease.  The lungs were clear to 
auscultation bilaterally without wheezes, rales or rhonchi.  
There was no dullness to percussion.  A chest 
x-ray was normal with no evidence of pulmonary nodule found.  
The diagnosis was dyspnea, probably secondary to 
deconditioning.  

In the absence of a confirmed diagnosis of pulmonary 
disability, or objective indications that a chronic pulmonary 
disability exists, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board notes that the veteran's complaint of loss of sense 
of smell was diagnosed as hyposmia on VA examination in 
August 2006.  Hickson element (1), current disability, has 
therefore been met as to this claim.

Turning to element (2), in-service incurrence of disease, the 
veteran's service medical records are pertinently negative 
for any complaints regarding loss of sense of smell.  
Accordingly, Hickson element (2) has not been met.  

As to element (3), medical nexus, there is of record no 
competent medical opinion etiologically linking the veteran's 
decreased sense of smell, diagnosed as hyposmia, to his 
military service.  As discussed above, he is not competent to 
provide opinions on medical matters such as the etiology of 
diseases.  See Espiritu; see also 38 C.F.R. § 3.159(a)(1).  
His statements, therefore, are not probative of a nexus 
between his hyposmia diagnosis and military service.  See 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  In the absence of evidence of in-service disease 
or injury, VA is not obligated to obtain a medical nexus 
opinion.  Cf. Charles v. Principi, 16 Vet. App. 370, 371-72 
(2002).

As noted above, the veteran has contended that his decreased 
sense of smell is due to an undiagnosed illness.  However, 
since his symptom has been attributed to a known clinical 
diagnosis (i.e., hyposmia), the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness 
are not applicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claims for service connection for pulmonary 
disability and loss of sense of smell, including as due to an 
undiagnosed illness.



ORDER

Entitlement to a 30 percent rating for headaches with 
migraine equivalents, manifested by episodic blurred vision, 
prior to January 13, 2004, is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to a rating in excess of 30 percent for headaches 
with migraine equivalents, manifested by episodic blurred 
vision, from January 13, 2004, is denied. 

Entitlement to service connection for a pulmonary disorder, 
including as due to an undiagnosed illness is denied.

Entitlement to service connection for loss of sense of smell, 
including as due to an undiagnosed illness is denied.  



REMAND

Reasons for remand

Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

VA examination 

The record reflects that the veteran was afforded a VA Gulf 
War examination in June 2006 to evaluate multiple complaints, 
including chronic fatigue.  Regarding the veteran's complaint 
of chronic fatigue, the examiner referred the reader to a 
"chronic fatigue C&P examination" which in turn referred to 
a VA joint examination in July 2006.  However, in reviewing 
the July 2006 VA joint examination, the Board does not find 
any information regarding the veteran's complaints of chronic 
fatigue.  Consequently, the Board finds that additional 
clinical development is needed in order to determine whether 
the veteran's complaint can be attributed to a known 
diagnosis. 

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome) that is defined by 
a cluster of signs and symptoms, as well as for any diagnosed 
illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  Accordingly, the Board believes 
that, on examination, it should be clarified whether a 
diagnosis of this condition may be warranted.

Specifically, entitlement to service connection for chronic 
fatigue syndrome under the statute authorizing compensation 
for disabilities occurring in Persian Gulf War veterans 
requires that the condition be shown 10 percent disabling 
subsequent to service.  38 U.S.C.A. § 1117(a)(1)(B).  The 
Rating Schedule predicates a valid diagnosis of chronic 
fatigue syndrome upon the exclusion of other possible 
clinical diagnoses, and upon there being a minimum number of 
symptoms existing to establish the syndrome.  38 C.F.R. § 
4.88a (2006).

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires: 
(1) new onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; and (2) the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms; and 
(3) six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.

On remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Entitlement to service connection for stress, including as 
due to an undiagnosed illness.

The veteran was afforded a VA psychiatric examination in June 
2006.  The diagnosis was post traumatic stress disorder 
(PTSD).  A Deferred Rating Decision dated in November 2006 
shows that as a result of the June 2006 VA examination the RO 
has initiated a service connection claim for PTSD.  The Board 
notes that a finding of entitlement to service connection for 
PTSD could render moot the service connection claim for 
stress due to an undiagnosed illness currently on appeal. 

The Court has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  The service connection claim for 
PTSD currently being developed must be considered first by 
the RO because it could affect the outcome of the issue 
currently on appeal.

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, further development is necessary.  Accordingly, 
the case is REMANDED to the RO via the AMC for the following 
action:

1.  The RO should obtain current VA 
treatment records from the East Orange, 
New Jersey VA medical facility.


2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent and etiology of his 
chronic fatigue, which he alleges is 
due to his service in Southwest Asia 
during the Persian Gulf War.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
determine whether the veteran has a 
chronic disability manifested by 
fatigue, and if so, whether such 
disability is consistent with a 
clinical diagnosis of chronic fatigue 
syndrome made under 38 C.F.R. § 4.88a 
or is due to an undiagnosed illness.  
If chronic fatigue is attributed to a 
known clinical diagnosis, the examiner 
should opine whether it is at least as 
likely as not (i.e., to a probability 
of 50 percent or greater) that the 
disability was incurred during service.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should determine whether 
service connection for PTSD is 
warranted.  Thereafter, the veteran 
should be provided with written notice 
of the determination and his right of 
appeal.  This issue should be returned 
to the Board only if an appeal is 
timely filed and perfected.

If the benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


